Exhibit 10.3

 

FIRST AMENDMENT

TO

LOAN AGREEMENT

 

This First Amendment to the Loan Agreement (defined below) (this “Amendment”),
dated as of February 24, 2020 (the “Effective Date”), is entered into by and
among COLLEGIUM PHARMACEUTICAL, INC., a Virginia corporation (as “Borrower”),
the Guarantors from time to time party thereto, BIOPHARMA CREDIT PLC, a public
limited company incorporated under the laws of England and Wales (as the
“Collateral Agent” and a “Lender”) and BIOPHARMA CREDIT INVESTMENTS V (MASTER)
LP, a Cayman Islands exempted limited partnership (as a “Lender”).

RECITALS

WHEREAS, Borrower, Lenders and the other parties thereto have entered into that
certain Loan Agreement dated as of February 6, 2020 (the “Loan Agreement”);

WHEREAS, Section 2.2(b) of the Loan Agreement requires generally that principal
shall be repaid quarterly on the applicable Payment Dates and Section 2.3(a) of
the Loan Agreement requires generally that interest shall be paid quarterly on
the applicable Interest Dates;

WHEREAS, Borrower and Lenders have agreed that principal shall be repaid and
interest shall be paid, generally, on the last day of each applicable calendar
quarter; and

WHEREAS, in accordance with Section 11.5(a) of the Loan Agreement, Borrower and
Lenders desire to amend the Loan Agreement on the terms and conditions set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound by this Amendment, the undersigned hereby agrees and declares as follows:

SECTION 1.   Definitions; Interpretation.  All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.  The rules of
interpretation set forth in the first paragraph of Section 13.1 of the Loan
Agreement shall be applicable to this Amendment and are incorporated herein by
this reference.

SECTION 2.   Amendment to Loan Agreement.

(a)        The Loan Agreement shall be amended by deleting in its entirety
Section 2.2(b)(i) of the Loan Agreement and replacing it as follows:

“(i)       Subject to clause (ii) below, with respect to each Term Loan,
Borrower shall make equal quarterly payments of principal of such Term Loan
commencing on the first Payment Date on or immediately following the 3rd-month
anniversary of the Closing Date and continuing on each subsequent Payment Date;
provided, that if any such Payment Date is not a Business Day, the applicable
payment shall be due and payable on the first Business Day immediately after
such date.”










(b)        The Loan Agreement shall be amended by deleting in its entirety
Section 2.2(b)(ii) of the Loan Agreement and replacing it as follows:

“(ii)      The amount of the outstanding aggregate principal amount of the Term
Loans to prepaid with the Equity Proceeds Prepayment, if any, shall be applied
to reduce the remaining amortization payments in the inverse order of maturity
starting with the quarterly amortization payment payable on the Payment Date
that is the Term Loan Maturity Date; or if such date is not a Business Day, on
the first Business Day immediately after such date.”

(c)        The Loan Agreement shall be amended by deleting in its entirety the
defined term “Payment Date” in Section 13.1 of the Loan Agreement and replacing
it as follows:

““Payment Date” means, with respect to the Term Loans and as the context
dictates: (a) the first Interest Date on or immediately following the 3rd-month
anniversary of the Closing Date; (b) thereafter, each succeeding Interest Date;
and (c) the Term Loan Maturity Date.”

SECTION 3.   Representations and Warranties; Reaffirmation.

(a)        Borrower hereby represents and warrants to each Lender and the
Collateral Agent as follows:

(i)         Borrower has all requisite power and authority to enter into this
Amendment and to carry out the transactions contemplated hereby.

(ii)       This Amendment has been duly executed and delivered by Borrower and
is the legally valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

(iii)      The execution, delivery and performance by Borrower of this Amendment
have been duly authorized and do not (A) conflict with any of Borrower’s
Operating Documents, (B) contravene, conflict with, constitute a default under
or violate any material Requirements of Law, (C) contravene, conflict or violate
any applicable order, writ, judgment, injunction, decree, determination or award
of any Governmental Authority by which Borrower or any of its Subsidiaries or
any of its or their respective properties or assets may be bound, (D) require
any action by, filing, registration, or qualification with, or Governmental
Approval from, any Governmental Authority (except such Governmental Approvals
which have already been obtained and are in full force and effect), (E)
constitute a material breach of or a material default or an event of default
under, or result in or permit the termination or acceleration of, any Material
Contract by which Borrower is bound or (F) require any approval of stockholders,
members or partners or any approval or consent of any Person except for such
approvals or consents which will be obtained on or before the date hereof.

(b)        Borrower hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein.  By










executing this Amendment, Borrower acknowledges that it has read, consulted with
its attorneys regarding, and understands, this Amendment.

SECTION 4.    References to and Effect on Loan Agreement.  Except as
specifically set forth herein, this Amendment shall not modify or in any way
affect any of the provisions of the Loan Agreement, which shall remain in full
force and effect and is hereby ratified and confirmed in all respects.  On and
after the Effective Date all references in the Loan Agreement to “this
Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import shall mean
the Loan Agreement as amended by this Amendment.

SECTION 5.  Governing Law; Venue; Jury Trial Waiver.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.  Each of the
Credit Parties, Lenders and the Collateral Agent submit to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Requirements of Law,
in such Federal court; provided,  however, that nothing in this Amendment shall
be deemed to operate to preclude the Collateral Agent or any Lender from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of the Collateral Agent or any
Lender.  Each Credit Party expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each Credit
Party hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Each Credit Party hereby waives personal service of the summons,
complaints, and other process issued in such action or suit and agrees that
service of such summons, complaints, and other process may be made by registered
or certified mail addressed to such Credit Party at the address set forth in (or
otherwise provided in accordance with the terms of) Section 9 of the Loan
Agreement and that service so made shall be deemed completed upon the earlier to
occur of such Credit Party’s actual receipt thereof or three (3) Business Days
after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE CREDIT PARTIES,
LENDERS AND THE COLLATERAL AGENT WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND
ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR ALL PARTIES HERETO
TO ENTER INTO THIS AMENDMENT.  EACH PARTY HERETO HAS REVIEWED THIS WAIVER WITH
ITS COUNSEL.

[Signature Page Follows]

 

 








IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

 

 

COLLEGIUM PHARMACEUTICAL INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

 

 

Name:

Joseph Ciaffoni

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

COLLEGIUM SECURITIES CORPORATION,

 

as an additional Credit Party

 

 

 

 

 

By:

 

 

 

 

 

Name:

Joseph Ciaffoni

 

 

 

 

Title:

President

 

 

 

 

 





Signature Page to First Amendment to Loan Agreement




BIOPHARMA CREDIT PLC,

as Collateral Agent and a Lender

 

   

 

 

 

By: Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

 

 

By: Pharmakon Management I, LLC,

 

 

its General Partner

 

 

 

 

 

By

 

 

Name:

Pedro Gonzalez de Cosio

 

Title:

Managing Member

 

 

BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP,

as a Lender

 

   

 

 

 

By: Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

 

 

By: Pharmakon Management I, LLC,

 

 

its General Partner

 

 

 

 

 

By

 

 

Name:

Pedro Gonzalez de Cosio

 

Title:

Managing Member

 

 

Signature Page to First Amendment to Loan Agreement

